Citation Nr: 0006576	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-15 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for nephritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from August 1942 to 
November 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  The veteran perfected an appeal of the April 1997 
decision.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The most recent VA examination in April 1997 noted that the 
veteran's renal dysfunction had cleared up in 1948.  A 
finding of trace proteinuria was remarkable, however, there 
was no other evidence of renal disease found.  

In January 2000, a private physician stated that the 
worsening of the veteran's renal function had progressed, 
there was an increase in his creatinine and there was a 
definite change in his urination with marked urinary 
incontinence.  It was concluded that the urological changes 
could, as likely as not, be due to chronic nephritis.  

The veteran testified at a videoconference hearing before the 
undersigned Board member in February 2000 that he was a 
chiropractor, had expertise in kidney diseases and that the 
nephritis was symptomatic.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
records from Dr. M. J. B. of the 
Doctor's Clinic relating to treatment of 
the veteran since January 1997.  All 
records received should be placed in the 
claims folder.

2.  The veteran should be afforded a VA 
urology examination to determine the 
extent and severity of his service-
connected nephritis.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as an X-ray study, that are deemed 
necessary for an accurate assessment.

The examiner should utilize the data 
contained in the claims file, consider 
all historical records, and offer an 
opinion as to the severity of the 
appellant's nephritis.  The examiner 
should specifically comment on the 
presence and severity of renal 
dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding, 
and urinary tract infections that are 
attributable to the nephritis.  In 
addition, the examiner should review the 
January 2000 letter submitted by Dr. M. 
J. B. and the results of the April 1997 
VA examination and reconcile the 
findings contained in those reports.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to a compensable evaluation 
for nephritis on the merits of the case.  
In the event that any benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

